Exhibit 10.12

OMNIBUS AMENDMENT TO STOCK PLANS MAINTAINED BY
SUNTRUST BANKS, INC.

WHEREAS, SunTrust Banks, Inc. (the “Corporation”) currently maintains a number
of stock plans, many of which were inherited from predecessors as a result of
mergers and acquisitions and the names of which are listed on the Exhibit I
appended hereto and incorporated herein by reference; and

WHEREAS, there may be outstanding grants of stock, options, SARs, restricted
stock or some other form of equity award; and

WHEREAS, the Corporation now considers it desirable to amend the Plans to meet
the applicable requirements of Section 409A of the Internal Revenue Code of 1986
(as amended);

NOW, THEREFORE, BE IT RESOLVED that each of the Plans list on Exhibit I is
hereby amended, effective as of January 1, 2009, to add an Appendix A to read as
follows:

APPENDIX A

1. 409A Compliance. To the extent that amounts payable under this Plan are
subject to Internal Revenue Code section 409A, the Plan is intended to comply
with such section 409A and official guidance issued thereunder (collectively,
“Section 409A”). Notwithstanding anything herein to the contrary, the Plan shall
be interpreted, operated and administered in a manner consistent with this
intention.

2. Effect on Stock Units and Other Awards Subject to 409A. No provision of the
Plan (including any change in control provisions) shall affect the time or form
of payment of any Stock Unit or other award under the Plan which is subject to
Section 409A. And the grantee of a Stock Unit or other award under the Plan
which is subject to Section 409A shall not be permitted to reduce the number of
shares in his award or grant to satisfy the grantee’s tax withholding
obligations.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this 31st day of December, 2008.

SUNTRUST BANKS, INC.

By: /s/ Donna D. Lange
Name: Donna D. Lange
Title: SVP, Corporate Benefits Director


EXHIBIT I

LIST OF STOCK PLANS

As of December 31, 2008

 
Name
 
SunTrust Banks, Inc. 2000 Stock Plan
 
SunTrust Banks, Inc. 1995 Executive Stock Plan
 
SunTrust Banks, Inc. 1986 Executive Stock Plan
 
1981 Stock Option Plan of Crestar Financial Corporation and Affiliated
Corporations
 
Crestar Financial Corporation 1993 Stock Incentive Plan
 
Crestar/Citizens Stock Option Plan, Chapters I & II
 
Lighthouse Mortgage Corporation 1994 Stock Option Plan
 
National Commerce Financial Corporation 2003 Stock and Incentive Plan
 
National Commerce Bancorporation 1994 Stock Plan
 
National Commerce Financial Corporation Stock Option Gain Deferral and Former
NCB Deferred Compensation Plan
 
National Commerce Financial Corporation Amended and Restated Long-Term
Incentive Plan
 
Piedmont Bancorp, Inc. Stock Option Plan
 
American Federal Bank, FSB Amended and Restated 1988 Stock Option and Incentive
Plan
 
1995 Directors Performance Plan of American Federal Bank, FSB
 
Stone Street Bancorp, Inc. Stock Option Plan
 
SouthBanc Shares, Inc. 1998 Stock Option Plan
 
SouthBanc Shares, Inc. 2001 Stock Option Plan
 
Perpetual Bank, A Federal Savings Bank 1997 Stock Option Plan (as assumed by
SouthBanc Shares, Inc.)
 
GB&T Option Plan
 

 
Prior Plans (no grants outstanding)
1993 Nonstatutory Stock Option Plan for CCB Savings Bank of Lenoir, Inc., SSB
 
1993 Nonstatutory Stock Option Plan for Graham Savings Bank, Inc., SSB
 
Security Capital Bancorp
Omnibus Stock Ownership and Long Term Incentive Plan
 
Hillsborough Savings Bank, Inc. SSB Management Recognition Plan
 

